DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 21 June 2021.  As directed by the amendment: claims 14-16, 20-21, 25, and 27-28 have been amended; claim 19 has been cancelled; and claims 29-30 have been added. Thus, claims 14-18 and 20-30 are presently pending in this application. 
	Applicant’s amendments to the Claims have overcome each and every 112(b) rejection made in the previous office action.
Response to Arguments
Applicant's arguments filed 21 June 2021 have been fully considered but they are not persuasive. Applicant argues that fails to disclose Jones whether a light beam has been cut or not and therefore fails to anticipate the limitation “wherein said electronics circuit is arranged to register when said light sensor detects an interruption of a light beam between said light emitting element and said light sensor.” However, the scope of current claim language is broader than the scope of the disclosure and arguments. The limitation as currently claimed requires that a light beam, which spans between a light emitting element and a light sensor, is interrupted, where the interruption of the light beam is registered by the monitoring device. However, this interruption is not limited to be in the form of a physical barrier or separation between the light emitting element (instant element 64 in Fig. 5) and a light sensor (instant element 66 in Fig. 5) as intended in the instant disclosure. Instead, the claim only requires the light beam be interrupted somewhere along the path of the light beam. In Jones, although the light emitting element and the light sensor (20-1 in Fig. 4B of Jones) are side by side, the uninterrupted light beam spans from the light emitting element to a reflective surface (15B) and back to the light sensor (20-1). If the light beam cannot complete this path, it can be considered stopped, hindered, or having broken continuity, all of which meet the definition of “an interruption” (see Merriam-Webster definition of “interruption,” attached as NPL). This interruption is caused by a movable sleeve (14-2 in Fig. 3 of Jones) absorbing the light and preventing it from reflecting and completing its arc path to the sensor (20-1). Because Jones outputs . 
Claim Objections
Claims 17 and 21 are objected to because of the following informalities:  
In claim 17, line 2, “detects a light beam” should be “detects the light beam”
In claim 21, line 2, “the created time stamp” should be “the time stamp”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-18, 20, 22, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jones et al (US 2017/0138769).
Regarding claim 14, Jones discloses: 
A monitoring device (2; Fig. 3) arranged to be operably connected to a medicament delivery device (1; Fig. 1), said monitoring device (2) comprising: an electronic circuit (21; ¶0068 – sensor device 2 has circuitry 21) comprising a light emitting element (¶0071 – each sensor 20-1 to 20-5 has a corresponding light source) and a light sensor (20-1), wherein said light emitting element and said light sensor (20-1) are configured to be positioned in relation to said dose activating element (10, 14) so as to detect a manual operation of a dose activating element (10, 14) of the medicament delivery device (2) from an initial position (Fig. 4A) (¶0054, 0075-0080 – the dose selector 10 moves the dose element 14 from the initial position of Fig. 4A; the monitoring device 2 emits a light onto the surface of dose element 14 at window 13B in Fig. 3. As the dose is set, the dose element 14 moves proximally, revealing underlying surface 15B. When the dose element 14 is in its initial position in Fig. 4A, light is absorbed and is therefore not reflected or read by light sensor 20-1, indicating that it is in its initial position. As the dose element 14 moves proximally when a dose is set, surface 15B reflects the light that is read by light sensor 20-1 to indicate movement away from the initial position), wherein said electronics circuit (21) is (20-1) (¶0068 – the circuitry 21 of the monitoring device 2 receives the signals output from the light sensors 20-1 to 20-5, where the light beam follows the path of the light from the emitter adjacent to sensor 20-1 to surface 15B back to sensor 20-1. The light beam is absorbed by dose element 14, which prevents the light sensor 20-1 from reading the light beam; this absorption interrupts the light beam at the halfway point of the beam and the lack of a reading therefore indicates when the light beam is interrupted).
Regarding claim 15, Jones discloses: 
The monitoring device (2) according to claim 14, wherein said dose activating element (10, 14) is arranged for setting a dose of medicament and for delivering said set dose (¶0052, 0055-0057 – the dose selector 10 is rotated to set a dose, which moves dose element 14 to display the dose as seen in Fig. 1; after setting the dose, the dose is dispensed by pressing button 11, which moves the dose element 14 back to the zero position).  
Regarding claim 16, Jones discloses: 
The monitoring device (2) according to claim 15, wherein said light emitting element (¶0071) and said light sensor (20-1) are positioned in relation to said dose activation element (10, 14) so that the light beam between said light emitting element and said light sensor (20-1) is interrupted when said dose activation element (10, 14) is in its initial position (Fig. 4A; ¶0075-0076 – when the dose element 14 is in its initial position in Fig. 4A, light is absorbed and not read by light sensor 20-1 and is therefore interrupted, indicating that it is in its initial position), is uninterrupted when said dose activating element is moved from its initial position (Fig. 4B; ¶0075-0077 – the light beam, when uninterrupted, follows the path of the light from the emitter adjacent to sensor 20-1 to surface 15B back to sensor 20-1, as shown in Fig. 4B, and is read by the sensor 20-1), and is again interrupted when said dose activating element (10, 14) is returned to its initial position after delivery of a dose (¶0052, 0075-0076 – when the dose is dispensed, the dose element 14 returns to its initial position in Fig. 4A, where the light doesn’t reach the light sensor 20-1 because the light is absorbed by the surface of dose element 14 and is therefore interrupted).  
Regarding claim 17, Jones discloses: 
(2) according to claim 14, wherein said electronic circuit (21) is arranged to register when said light sensor (20-1) detects a light beam (arrows shown between the monitoring device 2 and the injection device 1 seen in Figs. 4A-4D, following the path of the light from the emitter adjacent to sensor 20-1 to surface 15B back to sensor 20-1) (¶0068 – “The sensor device 2 further comprises circuitry 21 configured to receive the signals output from the optical sensors 20-1 to 20-5 of the array 20 and, based on the received signals, to determine information associated with a location along the path defined by the window 13A, 13B of the movable gauge element 14”).  
Regarding claim 18, Jones discloses: 
The monitoring device (2) according to claim 17, wherein the registering creates a time stamp (¶0114 – the monitoring device 2 creates a timestamp at “a time at which the mode change occurred,” which can indicate not only the size of the dose but also the sensing of light or return to the initial position (due to a lack of a light signal, interpreted as a “detecting an interruption” as described in claim 14) at the sensor 20-1. Specifically, sensing light at the sensor 20-1 creates a time stamp).  
Regarding claim 20, Jones discloses: 
The monitoring device (2) according to claim 14, wherein the registering creates a time stamp (¶0114 – the monitoring device 2 creates a timestamp at “a time at which the mode change occurred,” which can indicate not only the size of the dose but also the sensing of light or return to the initial position (due to a lack of a light signal, interpreted as a “detecting an interruption” as described in claim 14) at the sensor 20-1. Specifically, sensing no light signal at the sensor 20-1 is an indicated mode change and would therefore create a time stamp).  
Regarding claim 22, Jones discloses: 
The monitoring device (2) according to claim 14, further comprising a user information interface capable of providing information to a user (¶0114 – the monitoring device 2 can also read other indication codes such as code portion 67 (shown in Fig. 10B) that indicates the type of drug being delivered).  
Regarding claim 23, Jones discloses: 
The monitoring device (2) according to claim 22, wherein the user information interface comprises a display (24; Fig. 9; ¶0100 – the monitoring device 2 can have an LED or LCD display to display information to a user).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Cirillo et al (US 2010/0286612).
Regarding claim 21, Jones discloses the monitoring device according to claim 20 but is silent regarding “the created time stamp triggers a start of a timer.” However, Cirillo teaches a monitoring device (100; Fig. 1) mounted onto an injection device (110), thus being in the same field of endeavor, that incorporates a timer “to determine the occurrence of an injection and/or the dosage” to a user (¶0054-0055). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the monitoring device of Jones to incorporate a timer as taught by Cirillo in order to measure time between injections, as recognized by Cirillo. 
Claims 24, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Blei et al (US 2016/0067409).
Regarding claim 24, Jones discloses the monitoring device according to claim 14 but is silent regarding the device “further comprising a touch sensor.” However, Blei teaches a monitoring device (2; Fig. 4) for an injection device (1), thus being in the same field of endeavor, that uses a touch sensor (¶0079) as a button to interact with the user interface of the monitoring device (¶0079). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the monitoring device of Jones to incorporate a touch sensor as taught by Blei in order to provide a button to interact with the user interface of the monitoring device as recognized by Blei. 
Regarding claim 25, Jones in view of Blei discloses the monitoring device according to claim 24 is silent regarding “the touch sensor is operably connected to the electronics circuit such that the electronics circuit is activated when the touch sensor detects a touch or a movement of the monitoring device by a user.” However, Blei further teaches: the touch sensor (¶0079 – “touch sensor”) is operably connected to the electronics circuit (processor 24) such that the electronics circuit (24) is activated when the touch sensor detects a touch or a movement of the monitoring device by a user (¶0079 – the monitoring device can be “turned on and off” using a first button in the form of a touch sensor). It would 
Regarding claim 27, Jones discloses: 
A monitoring device (2; Fig. 3) configured for operable connection to a medicament delivery device (1; Fig. 1), the monitoring device (2) comprising: 24an electronic circuit (21; ¶0068 – sensor device 2 has circuitry 21) comprising a light emitting element (¶0071 – each sensor has a corresponding light source) and a light sensor (20-1), where the light emitting element and the light sensor (20-1) are configured to be positioned in relation to a dose activating element (10, 14) of the medicament delivery device (1) so as to detect a manual operation of said dose activating element (10, 14) from an initial position (Fig. 4A) (¶0054, 0075-0080 – the dose selector 10 moves the dose element 14 from the initial position of Fig. 4A; the monitoring device 2 emits a light onto the surface of dose element 14 at window 13B in Fig. 3. As the dose is set, the dose element 14 moves proximally, revealing underlying surface 15B. When the dose element 14 is in its initial position in Fig. 4A, light is absorbed and is therefore not reflected or read by light sensor 20-1, indicating that it is in its initial position. As the dose element 14 moves proximally when a dose is set, surface 15B reflects the light that is read by light sensor 20-1 to indicate movement away from the initial position), wherein said electronics circuit (21) is arranged to register when said light sensor detects an interruption of a light beam between said light emitting element and said light sensor (20-1) (¶0068 – the circuitry 21 of the monitoring device 2 receives the signals output from the light sensors 20-1 to 20-5, where the light beam follows the path of the light from the emitter adjacent to sensor 20-1 to surface 15B back to sensor 20-1. The light beam is absorbed by dose element 14, which prevents the light sensor 20-1 from reading the light beam; this absorption interrupts the light beam at the halfway point of the beam and the lack of a reading therefore indicates when the light beam is interrupted).
Jones discloses all of the elements of the claim but is silent regarding the device further comprising “a touch sensor that detects a touch or a movement of the monitoring device by a user.” However, Blei teaches a monitoring device (2; Fig. 4) for an injection device (1) that uses a touch sensor (¶0079) that detects a touch of the monitoring device as a button to interact with the user interface of the monitoring device (¶0079). Blei further teaches that the touch sensor (¶0079 – “touch sensor”) is operably connected to the electronics circuit (processor 24) such that the electronics circuit (24) is activated when the touch sensor detects a touch or a movement of the monitoring device by a user (¶0079 – the monitoring device can be “turned on and off” using a first button in the form of a touch sensor).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the monitoring device of Jones to incorporate a touch sensor as taught by Blei in order to provide a button to interact with the user interface of the monitoring device as recognized by Blei. 
Regarding claim 28, Jones in view of Blei discloses: 
The monitoring device according to claim 27, wherein said light emitting element (¶0071) and said light sensor (20-1) are positioned in relation to said dose activation element (10, 14) so that the light beam between said light emitting element and said light sensor (20-1) is interrupted when said dose activation element (10, 14) is in its initial position (Fig. 4A; ¶0075-0076 – when the dose element 14 is in its initial position in Fig. 4A, light is absorbed and not read by light sensor 20-1 and is therefore interrupted, indicating that it is in its initial position) and is uninterrupted when said dose activating element is moved from its initial position to set a dose (Fig. 4B; ¶0075-0077 – the light beam, when uninterrupted, follows the path of the light from the emitter adjacent to sensor 20-1 to surface 15B back to sensor 20-1, as shown in Fig. 4B, and is read by the sensor 20-1).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Nagar et al (US 2015/0290396).
Regarding claim 26, Jones discloses the monitoring device according to claim 14 but is silent regarding “a temperature sensor.” However, Nagar teaches a drug delivery device monitor device (102; Fig. 1), thus being in the same field of endeavor, that incorporates a temperature sensor in order to monitor the temperature of the drug within the delivery device (¶0091). Nagar also teaches that such a sensor can be used to indicate if the drug has overheated and would therefore have lowered efficacy (¶0091). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the monitoring device of Jones to incorporate a temperature sensor as . 
Allowable Subject Matter
Claims 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Jones et al (US 2017/0138769), fails to disclose or make obvious a device as described in claim 29. Specifically, Jones fails to disclose or make obvious a monitoring device, in combination with all of the other elements of the claim, further comprising “a first light guide positioned with an entrance surface adjacent the light emitting element, wherein the first light guide is curved such that an exit surface of the first light guide is positioned in a different plane than the entrance surface; and a second light guide positioned with an exit surface adjacent the light sensor, wherein the second light guide is curved with an entrance surface facing the exit surface of the first light guide.” Specifically, Jones teaches a monitoring device (2; Fig. 3) with a light emitting element (¶0071 – “corresponding light source”) and a light sensor (20-1; Fig. 4A), both of which face a surface of an injection device (1; Fig. 1). Jones further teaches detecting motion of a movable gauge element (14; Fig. 3) by emitting light toward the gauge element that is then detected (indicating movement of the gauge element 14) or is not detected (indicating presence of the gauge element 14) by the light sensor (20-1). This requires the light source and the light sensor to be in close proximity to one another and to be facing the same surface. As such, there is no teaching or motivation for providing light guides with exit surfaces that face each other. Blei et al (US 2016/0067409) teaches a similar monitoring device (2, Fig. 2a) for an injection pen (1, Fig. 1a) that uses an optical system (Fig. 19) similarly requires light reflecting off a surface of an injection pen, resulting in a light emitter and light sensors that face the targeted surface rather than each other. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 29. Claim 30 is objected to for incorporating the above elements due to its dependency on claim 29. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783